DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 08/04/22.  Applicant’s amendments to the claims and specification have been entered and are made of record.  The pending claims, which are deemed allowable are 1, 3 and 18-23.  For reason on allowability see Applicant’s remarks dated 08/04/22.  Claims 4-17 which were withdrawn are pure method claims without the allowable article subject matter are being cancelled via Examiner’s amendment in this office action.  
Applicant’s remarks dated 08/04/22, with respect to the pending claims have been fully considered and are persuasive.  All previously made objections and rejections are now withdrawn.  The preponderance of evidence outweighs any case of obviousness previously presented.
Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 4-17 directed to the pure method claims which were non-elected without traverse.  Accordingly, claims 4-17 have been cancelled.
EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please cancel claims 4-17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



ASP